DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120169236 A1) in view of Hayashi (US 20200393890 A1)

With regards to claim 1. Kim disclose(s):
A brightness adjustment method that is applied to a mobile terminal (figs 1-6), comprising: 
detecting a brightness of an environment (see 170; fig 1; [0044]) where the mobile terminal is located to acquire a brightness value [0044];
transmitting a 
determining whether there is an occlusion causing the decrease of the acquired brightness value according to a transmitting parameter of the 
adjusting display brightness of the mobile terminal according to the brightness value acquired at the present moment when there is no occlusion (“when the object does not exist within the preset distance of the terminal 100, the process proceeds to step 350. At this time, the proximity determining unit 162 transfers information indicting that the object does not exist within the preset distance of the terminal 100 to the brightness setting unit 163.” [0064]; “The brightness setting unit 163 sets the brightness corresponding to the measured illumination as 
 maintaining the display brightness of the mobile terminal when the occlusion is present (“the proximity determining unit 162 determines that the user covers the illumination sensor 170 and maintains the currently set brightness of the display unit 132 in step 335. This is because real peripheral illumination of the terminal 100 may not be measured if the user covers the illumination sensor 170” [0064]).
Kim does not disclose(s):
transmitting a radar wave and detecting an echo of the radar wave for detecting proximity
Hayashi teaches
transmitting a radar wave and detecting an echo of the radar wave for detecting proximity [0059]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Kim by transmitting a radar wave and detecting an echo of the radar wave for detecting proximity as disclosed by Hayashi in order to precisely detect a distance of an object as taught/suggested by Hayashi ([0059]).

With regards to claim 2. Kim as modified disclose(s):
The method of claim 1, 
Kim further disclose(s):
wherein the determining whether there is the occlusion causing the decrease of the acquired brightness value according to the transmitting parameter of the wave parameter of the wave ([0064-0065]) further comprises: 

Hayashi further disclose(s):
acquiring a feedback parameter of an object in a detection region of the radar wave according to the transmitting parameter of the radar wave and the echo parameter of the echo [0036];

With regards to claim 3. Kim as modified disclose(s):
The method of claim 2, 
Kim further disclose(s):
wherein: 
the feedback parameter further includes at least one of a distance parameter [0064-0065] 
determining whether the occlusion is causing the decrease of the acquired brightness value according to the feedback parameter (“user covers the illumination sensor 170…” [0064]) includes at least one of; 
determining whether there is the occlusion of which a distance to the mobile terminal is in a preset occlusion distance range according to the distance parameter ([0064-0065]); or 


With regards to claim 5. Kim as modified disclose(s):
The method of claim 1, 
Kim further disclose(s):
wherein adjusting the display brightness of the mobile terminal according to the brightness value acquired at the present moment further comprises: 


With regards to claim 6. Kim disclose(s):
A brightness adjustment device (figs 1-6), comprising: 
a processor [0084]: and 
a memory for storing instructions executable by the processor (150; fig 1), wherein the processor is configured to: 
detect brightness of an environment (see 170; fig 1; [0044]) where a mobile terminal is located to acquire a brightness value [0044];
transmit a 
determine whether there is an occlusion causing the decrease of the acquired brightness value according to a transmitting parameter of the 
adjust display brightness of the mobile terminal according to the brightness value acquired at the present moment when there is no occlusion (“when the object does not exist within the preset distance of the terminal 100, the process proceeds to step 350. At this time, the proximity determining unit 162 transfers information indicting that the object does not exist within the preset distance of the terminal 100 to the brightness setting unit 163.” [0064]; “The brightness setting unit 163 sets the brightness corresponding to the measured illumination as the brightness of the display unit 132 in step 350. For example, if the peripheral illumination measured by the illumination sensor 170 is 40 lx, the brightness setting unit 163 may set the brightness of the display unit 132 to 0.07 cd/cm.sup.2. Thereafter, the process returns to step 320” [0065]), and 

Kim does not disclose(s):
transmit a radar wave and detecting an echo of the radar wave for detecting proximity
Hayashi teaches
transmit a radar wave and detecting an echo of the radar wave for detecting proximity [0059]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of Kim by transmit a radar wave and detecting an echo of the radar wave for detecting proximity as disclosed by Hayashi in order to precisely detect a distance of an object as taught/suggested by Hayashi ([0059]).

With regards to claim 7. Kim as modified disclose(s):
The device of claim 6. 
wherein the processor is further configured to: 
Kim further disclose(s):
determine whether there is the occlusion causing the decrease of the acquired brightness value according to the feedback parameter [0064-0065].
Hayashi further disclose(s):
acquire a feedback parameter of an object in a detection region of the radar wave according to the transmitting parameter of the radar wave and the echo parameter of the echo [0036], 

With regards to claim 8. Kim as modified disclose(s):
The device of claim 7. 
Kim further disclose(s):
the feedback parameter includes at least one of a distance parameter [0064-0065] 
the processor is further configured to perform at least of: 
determining whether there is the occlusion of which a distance to the mobile terminal is in a preset occlusion distance range according to the distance parameter (“user covers the illumination sensor 170…” [0064]), or 


With regards to claim 10. Kim as modified disclose(s):
The device of claim 6, 
Kim further disclose(s):
wherein the processor is configured to adjust backlight brightness of a display module of the mobile terminal according to the brightness value acquired at the present moment (350; fig 3).

With regards to claim 11. Kim disclose(s):
A non-transitory computer-readable storage medium (150; fig 1), instructions in the storage medium being executed by a processor of a brightness adjustment device to enable the brightness adjustment device  (figs 1-6) to execute a brightness adjustment method that is applied to a mobile terminal, the brightness adjustment method comprising: 
detecting brightness of an environment (see 170; fig 1; [0044]) where the mobile terminal is located to acquire a brightness value [0044];

determining whether there is an occlusion causing the decrease of the acquired brightness value according to a transmitting parameter of the 
adjusting display brightness of the mobile terminal according to the brightness value acquired at the present moment when there is no occlusion (“when the object does not exist within the preset distance of the terminal 100, the process proceeds to step 350. At this time, the proximity determining unit 162 transfers information indicting that the object does not exist within the preset distance of the terminal 100 to the brightness setting unit 163.” [0064]; “The brightness setting unit 163 sets the brightness corresponding to the measured illumination as the brightness of the display unit 132 in step 350. For example, if the peripheral illumination measured by the illumination sensor 170 is 40 lx, the brightness setting unit 163 may set the brightness of the display unit 132 to 0.07 cd/cm.sup.2. Thereafter, the process returns to step 320” [0065]); and 
maintaining the display brightness of the mobile terminal when the occlusion is present (“the proximity determining unit 162 determines that the user covers the illumination sensor 170 and maintains the currently set brightness of the display unit 132 in step 335. This is because real peripheral illumination of the terminal 100 may not be measured if the user covers the illumination sensor 170” [0064]).
Kim does not disclose(s):
transmitting a radar wave and detecting an echo of the radar wave for detecting proximity
Hayashi teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Kim by transmitting a radar wave and detecting an echo of the radar wave for detecting proximity as disclosed by Hayashi in order to precisely detect a distance of an object as taught/suggested by Hayashi ([0059]).

With regards to claim 12. Kim as modified disclose(s):
The non-transitory computer-readable storage medium of claim 11. 
wherein the determining whether there is the occlusion causing the decrease of the acquired brightness value according to the transmitting parameter ([0064-0065]) of the 
determining whether the occlusion is causing the decrease of the acquired brightness value according to the feedback parameter [0064-0065].
Hayashi further disclose(s):
acquiring a feedback parameter of an object in a detection region of the radar wave according to the transmitting parameter of the radar wave and the echo parameter of the echo [0036];

With regards to claim 13. Kim as modified disclose(s):
The non-transitory computer-readable storage medium of claim 12. 
wherein: 
the feedback parameter includes at least one of a distance parameter [0064-0065]  

determining whether there is the occlusion of which a distance to the mobile terminal is in a preset occlusion distance range according to the distance parameter ([0064-0065]), 


With regards to claim 15. Kim as modified disclose(s):
The non-transitory computer-readable storage medium of claim 11, 
wherein the adjusting the display brightness of the mobile terminal according to the brightness value acquired at the present moment further comprises; 
adjusting backlight brightness of a display module of the mobile terminal according to the brightness value acquired at the present moment (350; fig 3).

Allowable Subject Matter
Claim(s) 4, 9, and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an method requiring:
determining whether the brightness value acquired at the present moment is lower than a second preset value, the second preset value being lower than the first preset value; 
determining whether there is a cover covering a display module of the mobile terminal according to the transmitting parameter of the radar wave and the echo parameter of the echo when the brightness value acquired at the present moment is lower than the second preset value; and 

With regards to claim 9, the prior art fails to teach or suggest a/an processor requiring:
determine whether the brightness value acquired at the present moment is lower than a second preset value. the second preset value being lower than the first preset value: and 
determine whether there is a cover covering a display module of the mobile terminal according to the transmitting parameter of the radar wave and the echo parameter of the echo when the brightness value acquired at the present moment is lower than the second preset value, and control a screen of the mobile terminal to be turned off when determining that there is the cover covering the display module, in combination with the other limitations of the claim.
With regards to claim 14, the prior art fails to teach or suggest a/an non-transitory computer-readable storage medium requiring:
determining whether the brightness value acquired at the present moment is lower than a second preset value, the second preset value being lower than the first preset value; 
determining whether there is a cover covering a display module of the mobile terminal according to the transmitting parameter of the radar wave and the echo parameter of the echo when the brightness value acquired at the present moment is lower than the second preset value; and 
controlling a screen of the mobile terminal to be turned off when the cover is covering the display module, in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou US 20180233113 A1

    PNG
    media_image1.png
    351
    534
    media_image1.png
    Greyscale

Yoon US 20180136363 A1
“[0124] The controller 490 may select and activate at least a part of the light receiving unit 460 according to the selected sensing mode. For example, in the proximity sensing mode, the controller 490 may select and activate at least one light detector for sensing proximity from among the plurality of light detectors of the light receiving unit 460, and in the color sensing mode, the controller 490 may select and activate at least one light detector for sensing a gesture from among the plurality of light detectors of the light receiving unit 460.”
Guo US 20180095518 A1
[0249] “The ambient light sensor may adjust brightness of the display panel 1541 according to luminance of the ambient light, and the proximity sensor may switch off the display panel 1541 and/or backlight when the terminal 1500 is moved to the ear”
Yang US 20130229442 A1

    PNG
    media_image2.png
    518
    539
    media_image2.png
    Greyscale


Kosugi (US 20200363857 A1) [0040]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844